UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-21073 Bragg Capital Trust (Exact name of registrant as specified in charter) 1031 South Caldwell Street Suite 200 Charlotte, NC28203 (Address of principal executive offices)(zip code) 1031 South Caldwell Street Suite 200 Charlotte, NC28203 (Name and address of agent for service) Registrant's telephone number, including area code: (704) 714-7711 Date of fiscal year end: May 31 Date of reporting period: August 31, 2013 Item 1.Schedule of Investments Queens Road Value Fund SCHEDULE OF INVESTMENTS As of 08/31/2013 (Unaudited) Number of Shares Value COMMON STOCKS – 95.5% AEROSPACE/DEFENSE – 4.0% General Dynamics Corp. $ United Technologies Corp. APPAREL – 2.0% VF Corp. BANKS – 3.9% Bank of New York Mellon Corp. JPMorgan Chase & Co. State Street Corp. BEVERAGES – 4.6% Beam, Inc. Constellation Brands, Inc., Class A* Crimson Wine Group Ltd.* BUILDING MATERIALS – 0.7% Fortune Brands Home & Security, Inc. COAL – 0.5% Peabody Energy Corp. COMPUTERS – 6.5% Blackberry Ltd.* Dell, Inc. International Business Machines Corp. NetApp, Inc. COSMETICS/PERSONAL CARE – 2.1% Procter & Gamble Co. DIVERSIFIED FINANCIAL SERVICES – 2.6% American Express Co. T. Rowe Price Group, Inc. ELECTRIC – 5.6% American Electric Power Co., Inc. Duke Energy Corp. Exelon Corp. Southern Co. ELECTRONICS – 0.4% Tyco International Ltd. Queens Road Value Fund SCHEDULE OF INVESTMENTS As of 08/31/2013 (Unaudited) Number of Shares Value ENVIRONMENTAL CONTROL – 1.2% Waste Management, Inc. $ FOOD – 3.2% Kraft Foods Group, Inc. Mondelez International, Inc., Class A Unilever PLC ADR HEALTHCARE-PRODUCTS – 0.6% Covidien PLC HEALTHCARE-SERVICES – 1.1% WellPoint, Inc. HOLDING COMPANIES-DIVERSIFIED – 2.2% Leucadia National Corp. HOUSEHOLD PRODUCTS/WARES – 3.5% Clorox Co. Kimberly-Clark Corp. INSURANCE – 2.6% 3 Berkshire Hathaway, Inc., Class A* Travelers Cos., Inc. INTERNET – 5.6% Symantec Corp. Yahoo!, Inc.* MEDIA – 11.9% CBS Corp., Class B DIRECTV* News Corp., Class A* Thomson Reuters Corp. Time Warner, Inc. Twenty-First Century Fox, Inc. MISCELLANEOUS MANUFACTURING – 4.1% 3M Co. Danaher Corp. Ingersoll-Rand PLC OIL & GAS – 1.2% Exxon Mobil Corp. Queens Road Value Fund SCHEDULE OF INVESTMENTS As of 08/31/2013 (Unaudited) Number of Shares Value PHARMACEUTICALS – 9.3% Bristol-Myers Squibb Co. $ GlaxoSmithKline PLC ADR Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. RETAIL – 3.1% McDonald's Corp. Staples, Inc. SEMICONDUCTORS – 1.1% Intel Corp. SOFTWARE – 3.6% Microsoft Corp. Oracle Corp. TELECOMMUNICATIONS – 8.3% AT&T, Inc. Cisco Systems, Inc. Corning, Inc. Nokia OYJ ADR* Verizon Communications, Inc. Windstream Corp. TOTAL COMMON STOCKS (Cost $21,785,795) EXCHANGE-TRADED FUNDS – 1.2% COMMODITY FUND – 1.2% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $295,770) SHORT-TERM INVESTMENTS – 3.1% Invesco Short Term Investment Prime Portfolio, 0.02%** TOTAL SHORT-TERM INVESTMENTS (Cost $1,018,959) TOTAL INVESTMENTS – 99.8% (Cost $23,100,524) Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS –100.0% $ Queens Road Value Fund SCHEDULE OF INVESTMENTS As of 08/31/2013 (Unaudited) ADR – American Depositary Receipt PLC – Public Limited Company * Non-income Producing. ** Variable rate security; the coupon rate shown represents the yield at August 31, 2013. See accompanying Notes to Schedule of Investments. Queens Road Small Cap Value Fund SCHEDULE OF INVESTMENTS As of 08/31/2013 (Unaudited) Number of Shares Value COMMON STOCKS – 86.6% AEROSPACE/DEFENSE – 11.1% Alliant Techsystems, Inc. $ Cubic Corp. Ducommun, Inc.* APPAREL – 1.6% Delta Apparel, Inc.* AUTO MANUFACTURERS – 3.5% Oshkosh Corp.* COMMERCIAL SERVICES – 2.7% Valassis Communications, Inc. COMPUTERS – 7.4% Digimarc Corp. DST Systems, Inc. Radisys Corp.* Synaptics, Inc.* Unisys Corp.* DISTRIBUTION/WHOLESALE – 5.0% Owens & Minor, Inc. United Stationers, Inc. DIVERSIFIED FINANCIAL SERVICES – 0.5% Janus Capital Group, Inc. ELECTRIC – 0.9% MGE Energy, Inc. ELECTRONICS – 8.4% Bel Fuse, Inc., Class B Park Electrochemical Corp. Tech Data Corp.* TTM Technologies, Inc.* Vishay Intertechnology, Inc.* ENGINEERING & CONSTRUCTION – 2.1% URS Corp. ENVIRONMENTAL CONTROL – 3.6% Darling International, Inc.* GAS – 6.3% New Jersey Resources Corp. Queens Road Small Cap Value Fund SCHEDULE OF INVESTMENTS As of 08/31/2013 (Unaudited) Number of Shares Value Piedmont Natural Gas Co., Inc. $ South Jersey Industries, Inc. UGI Corp. HEALTHCARE-PRODUCTS – 3.7% Atrion Corp. STERIS Corp. HOUSEHOLD PRODUCTS/WARES – 1.7% Prestige Brands Holdings, Inc.* INSURANCE – 10.5% American Safety Insurance Holdings Ltd.* Endurance Specialty Holdings Ltd. Hilltop Holdings, Inc.* Horace Mann Educators Corp. RLI Corp. MACHINERY-DIVERSIFIED – 4.5% Graco, Inc. Hurco Cos., Inc. MEDIA – 2.7% Meredith Corp. Scholastic Corp. MINING – 1.1% Horsehead Holding Corp.* USEC, Inc.* RETAIL – 1.8% Books-A-Million, Inc.* Cato Corp., Class A SOFTWARE – 1.6% CSG Systems International, Inc. SYNNEX Corp.* TELECOMMUNICATIONS – 2.5% Plantronics, Inc. TEXTILES – 3.4% UniFirst Corp. Queens Road Small Cap Value Fund SCHEDULE OF INVESTMENTS As of 08/31/2013 (Unaudited) Number of Shares Value TOTAL COMMON STOCKS (Cost $40,546,539) $ MUTUAL FUNDS – 1.4% Central Fund of Canada Ltd., Class A*** TOTAL MUTUAL FUNDS (Cost $811,601) SHORT-TERM INVESTMENTS – 11.3% Invesco Short Term Investment Prime Portfolio, 0.02%** TOTAL SHORT-TERM INVESTMENTS (Cost $7,668,233) TOTAL INVESTMENTS – 99.3% (Cost $49,026,373) Other Assets in Excess of Liabilities – 0.7% TOTAL NET ASSETS –100.0% $ * Non-income Producing. ** Variable rate security; the coupon rate shown represents the yield at August 31, 2013. *** Passive foreign investment company. See accompanying Notes to Schedule of Investments. Notes to Schedules of Investments Federal Tax Information At May 31, 2013, the gross unrealized appreciation and (depreciation) of investments based on cost for federal income tax purposes were as follows: Value Fund Small Cap Value Fund Cost of Investments $ $ Gross Unrealized Appreciation $ $ Gross Unrealized Depreciation ) ) Net Unrealized Appreciation on Investments $ $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to wash sale loss deferrals and passive foreign investment companies ("PFICs"). Security Valuation Securities, including common stocks and exchange traded funds, which are traded on a national securities exchange are valued at the last quoted sales price, and generally classified as a Level 1 investment. Investments in mutual funds, including money market funds, are valued at the ending net asset value provided by the funds, and generally classified as a Level 1 investment. If there are no sales reported, the Fund’s portfolio securities will be valued using the last reported bid price. Short-term obligations having remaining maturities of 60 days or less are valued at amortized cost, and generally classified as a Level 2 investment. Securities for which market quotations are not readily available are valued at fair value as determined in good faith by and under the direction of the Trust’s Board of Trustees, and generally classified as a Level 3 investment. In accordance with accounting policies generally accepted in the United States of America (“GAAP”), fair value is defined as the price that the Funds would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. GAAP also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability. The three-tier hierarchy of inputs is summarized below. · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Common Stocks, Exchange-Traded Funds and Mutual Funds are generally categorized as Level 1. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Fixed income securities, repurchase agreements, and securities valued by an independent fair value pricing service are generally categorized as Level 2. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the company’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The Funds did not hold any Level 2 or Level 3 securities during the period ended August 31, 2013. There were no transfers into and out of any level during the current period. It is the Funds’ policy to recognize transfers into and out of all levels at the end of the reporting period. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of August 31, 2013: Value Fund Level 1 – Quoted Prices Level 2 – Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs Total Security Type Common Stocks* $ $
